


110 HR 6137 IH: To remove the additional tariff on

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6137
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Shadegg (for
			 himself, Mr. Barton of Texas,
			 Mr. Upton,
			 Mr. Deal of Georgia,
			 Mr. Radanovich,
			 Mrs. Bono Mack,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Mr. Gallegly,
			 Mr. Tancredo,
			 Mr. Pearce,
			 Mr. McCrery,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To remove the additional tariff on
		  ethanol.
	
	
		1.Removal of additional tariff
			 on ethanol
			(a)In
			 generalSubchapter I of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is
			 amended—
				(1)by
			 striking heading 9901.00.50; and
				(2)by striking U.S.
			 notes 2 and 3.
				(b)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
